EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements on Forms S-3, S-3/A and S-8 and the related Prospectuses of Cameron International Corporation of our report dated February 24, 2009 (except for changes as described in Note 1,as to which the date is July 17, 2009), with respect to the consolidated financial statements of Cameron International Corporation for the year ended December 31, 2008, included in the Current Report (Form 8-K) of Cameron International Corporation dated July 20, 2009, filed with the Securities and Exchange Commission. Registration
